6.	  Mr. President, on behalf of the delegation of the United Arab Emirates, I would, like to express to you our sincere congratulations on your election to this highly esteemed office, the presidency of the thirtieth session of the General Assembly. We highly appreciate your well-known competence and long diplomatic experience, and we are confident that the work of the General Assembly will fully succeed under your wise chairmanship.
7.	I would like to seize this opportunity to extend our congratulations to Mr. Abdelaziz Bouteflika, the Minister for Foreign Affairs of Algeria, for his wise and successful leadership of the last session.
8.	We would like also to express our thanks to the Secretary-General, Mr. Kurt Waldheim, for his tireless efforts aimed at strengthening the United Nations and furthering its role in the maintenance of international peace and security. His visit last February to our country and other Gulf countries was most successful. He was able to see closely the efforts of our Government in promoting economic and social development. His visit provided us with the opportunity to discuss with him all matters pertaining to the strengthening of the United Nations and the enhancement of its role in the solution of international problems.
9.	It gives me great pleasure to extend our warmest congratulations to the new Members of our Organization, namely, the People's Republic of Mozambique, the Republic of Cape Verde, and the Democratic Republic of Sao Tome and Principe. We are confident that the admission of these States will add to the vitality and universality of our Organization. We are prepared to co-operate in all spheres with these States for the mutual benefit of our peoples and the world at large.
10.	As did the twenty-ninth session, our present session faces problems and challenges of serious dimensions. The peoples of the world look to our Organization with high expectations for the solution to these problems and for the complete elimination of the causes of war and total destruction.
11.	Needless to say, the question of Palestine is one of the most important and urgent problems that requires serious and immediate consideration. We noted with satisfaction the positive way the previous session dealt with this question. The inclusion of the question as a separate item on its agenda, and the adoption of the two resolutions, one emphasizing the inalienable rights of the people of Palestine, including the right of return and the right of self- determination [resolution 3236 (XXIX)], and the other 
granting the Palestine Liberation Organization [PLO] observer status to the United Nations and other international organizations [resolution 3237 (XXIX)], were of great historical significance. The inclusion of the item and the adoption of the two resolutions reflected the achievements of the people of Palestine in their arduous struggle. Furthermore, it symbolized the support given by the Arab States, the countries of the third world and other freedom-loving countries to the Palestinian people in their struggle for justice and liberation.
12.	One year has already elapsed since the adoption of the resolution on the rights of the people of Palestine. Yet Israel has not taken any steps whatsoever to facilitate the return of the Palestinians to their lands and properties. Rather, it continues to deny the very existence of the Palestinians as a people, and stubbornly refuses to recognize the right of the Palestinians to enjoy their inalienable rights, including the right to self-determination. It persists, not only in the usurpation of that people's material possessions, but also in deliberately attacking their spiritual and cultural heritage, by abolishing the religious and cultural monuments in Palestine created by the Palestinian people over a long period of history. Nothing could more starkly illustrate this policy of Israel than the continuous threat to which the Islamic and holy places in Jerusalem and Al-Khalil ("Hebron") are subjected.
13.	In order to preserve its values and to prevent the deterioration of the present situation which is fraught with imminent dangers to world peace and security, the international community should not tolerate Israeli disregard and defiance of the United Nations resolutions. The proper response by the international community to such defiance of the international will would be in line with the recommendations recently adopted by a great number of States, members of the family of nations, at the Conference of Islamic Foreign Ministers, the Assembly of Heads of State and Government of the Organization of African Unity [OA U] and the Conference of Ministers for Foreign Affairs of the Non-Aligned Countries.
14.	In view of Israel's persistent defiance, the three Conferences recommended measures for forcing Israel to implement the relevant United Nations resolutions, including the application of sanctions as laid down in Chapter VII of the Charter of the United Nations. Hence, it is imperative that the General Assembly at this session should adopt resolutions that go beyond mere reiterated support of the rights of the Palestinian people, and the urging of Israel to implement United Nations resolutions. We should adopt resolutions which include both an unequivocal order to Israel to implement the resolutions, and in case Israel persists in its policy of refusal and defiance, a clear reference to the implementation of the sanctions laid down in Chapter VII of the Charter.
15.	Among the questions that concern us and cause us anxiety is the question of the continuous rule by the racial minority in South Africa, Rhodesia and Namibia. Once again, we reiterate our view that the continuing application of the policy of apartheid by the racist Government of Pretoria against the non- white majority of the population in South Africa is immoral, contravenes the principles of justice and equity, constitutes a defiance to human conscience and values, and violates the Charter of the United Nations.
16.	Our delegation participated in the Security Council's recent discussion of the questions of South Africa and Namibia. Our participation was motivated by our great concern and deep conviction that the perpetration of such inhuman and illegal situations in those two countries threatens peace and security in Africa, and consequently endangers international peace and security.
17.	We, like our brothers in Africa, sincerely hope for a peaceful settlement of this problem. In the absence of such a settlement, we cannot but support materially and morally the African liberation movements that lead the struggle of their peoples to win back their dignity and to achieve their noble goals of freedom and independence.
18.	As regards Western Sahara, we hope that Spain our friend will respect the resolution of the General Assembly which provided that no action be taken with regard to that territory until the handing down of the advisory opinion of the International Court of Justice [resolution 3292 (XXIX)].
19.	One of the international problems awaiting urgent settlement is the question of Cyprus. We support the sovereignty and the territorial integrity of the Republic of Cyprus. We appreciate the sincere efforts made by the Secretary-General to mediate between the two communities with a view to reconciling their differences. We attach great importance to the maintenance of peace and security on the island. This feeling is not only due to its geographical proximity to our Arab region, but also because of the historical, humanitarian and cultural bonds which we share with the parties to the dispute both Greeks and Turks.
20.	As a small developing country, we are deeply concerned with the maintenance of peace and security in our region. Thus, my country warmly welcomed the settlement of disputes between our two neighbors, Iraq and Iran. We congratulate them on this achieve-ment. We also hope that all pending disputes in the Gulf region will be resolved in a constructive spirit of co-operation.
21.	We also wish to reiterate our support for the Declaration of the Indian Ocean as a Zone of Peace [resolution 2832 (XXVI)]. It is of the utmost importance that this zone, of which we are a part, be free from big Power rivalries. Our goal is to see the Indian Ocean a zone where constructive and co-operative relations exist among its States, based on equality of rights and duties and free from interference by any State in the internal affairs of another. The States of this zone need to mobilize their resources and energies for the development of their national economies and to secure basic necessities which constitute the prerequisites for emerging from the economic and social backwardness from which they suffer.
22.	My Government has also supported the United Nations resolutions regarding the establishment of a nuclear-weapon-free zone in the region of the Middle East. We believe that the best method for the establishment of such a zone is for all parties concerned to accede to the Treaty on the Non-Proliferation of Nuclear Weapons [resolution 2373 (XXII), annex].
23.	As regards the situation in Indo-China, we warmly welcome the restoration of peace in that region. We wish the peoples of Indo-China every success in their efforts to rebuild what the war destroyed and to develop their national economies.
24.	On the international level, we support the efforts aiming at the easing of tensions among the big Powers. My country considers the results achieved at the Conference on Security and Co-operation in Europe, held in Helsinki, as positive and useful. The wise steps taken by the two super-Powers to bring an end to their accelerating arms race are well received and supported by us. It is indeed deplorable that this international trend towards the protection of mankind from the scourges of the modern war machine does not find a similar response among the rulers of Israel.
25.	The recent press reports on the pending acquisition by Israel of highly sophisticated weapons of great destructive capability, to be added to its arsenal, are of great concern to us. Indeed, further aggrandizement of Israel's oversaturated arsenal by such lethal weapons would cause apprehension and alarm in all parts of the Arab world. Needless to say, the supplying of the Israeli war machine with such weapons could only lead to the threatening of international peace and security.
26.	This session comes after the successful conclusion of the deliberations of the seventh special session of the General Assembly and in the wake of the adoption of the resolutions of the Conference of Ministers for Foreign Affairs of Non-Aligned countries, held at Lima in August. The resolutions adopted at Lima reflect the new spirit of change which is beginning to find its way into the arena of international relations. The old concepts, based on discrimination among the peoples of the world and on inequality in their relations, have been shaken to their roots. As a consequence of centuries of colonialism, the peoples of the third world, after achieving political independence, have found themselves in a situation of backwardness and are engulfed in an international economic order which does not correspond to their aspirations for advancement and their goals for development.
27.	The individual experience of each people, and the similarity of the problems confronting all developing countries, have led the peoples and the Governments of these countries to search for new avenues in international relations. In their endeavour to establish a more equitable and logical world order that properly reflects their real needs, the countries of the third world have refused to join blocs or alliances, and instead have searched for means of co-operation among themselves, as well as with the other States of the world, based on the respect for sovereignty, democracy in international relations, and the struggle against aggression, colonialism and exploitation in all its forms.
28.	In the economic field, these States called for the establishment of a new economic order, one that is more equitable and closer to meeting the needs ot development and improving the living standards ot the majority of the human race. The Lima resolutions embodied in their provisions the gamut of this historical experience.
29.	My country, a faithful adherent to the principles of the non-aligned movement and a partisan of peaceful international co-operation, has generously contributed to alleviating the suffering of developing countries and to supporting their efforts to advance their peoples and to develop their economies. Immediately after the restructuring of oil prices and the availability of an apparent surplus, my country decided to allocate a large portion of our earnings from our only natural resource, oil, to the support of developing countries, despite a weak and newly created administrative apparatus. In purely numerical terms, our aid has amounted to over a quarter of our gross national product. In real terms, however, when the vast needs of our people for education, hospital facilities, urban development and culture are taken into account, the ratio of our aid to our gross national product greatly outweighs the significance of these numbers in absolute terms.
30.	We also support the positive results achieved by the seventh special session, which we consider as a first step on the road towards full equality in economic relations among States. Though the decisions adopted at that session do not fully meet all the demands presented by the developing countries, we consider readiness to implement them as the yardstick for measuring the good intentions of the developed nations.
31.	We are looking forward with great expectation and optimism to the next meeting, to be held in Paris, on energy, raw materials and development. It gives us great pleasure to serve as host for the next round of the Arab-European dialog, to be held in November of this year, to further explore areas of co-operation between the two regional groupings. We shall do our utmost for the participants and for the success of the meeting.
32.	Despite the complexity of the problems of our contemporary world, the successes achieved by mankind in the context of the United Nations during the last three decades strengthen our hope and increase our optimism about the future of co-operation and friendship among nations. My country pledges itself to fulfill sincerely the objectives of the Charter.




